COPE, Judge.
William R. Cullen appeals a final order dismissing his action with prejudice, for lack of standing. Cullen had filed a complaint to enjoin the issuance of a certificate of election to appellee A. Earl Cheal, the successful candidate in the November 6, 1990 election for Monroe County Commissioner, District Four, on account of alleged violations of chapter 106, Florida Statutes (Supp.1990). Cullen contended that he was authorized to seek such an injunction under subsection 106.27(3), Florida Statutes (Supp.1990). Cullen’s action was filed against Cheal and against Harry Sawyer, Jr., Monroe County Supervisor of Elections.
*1229We agree with the trial court that Cullen has no standing. Section 106.27, Florida Statutes (Supp.1990), must be read in pari materia with the remainder of chapter 106. Section 106.25 vests the enforcement power for chapter 106 in the Division of Elections and the Florida Elections Commission, as well as “any other officers or agencies of government empowered by law to investigate, act upon, or dispose of alleged violations of this code.” § 106.25(1), Fla.Stat. (Supp.1990); see id. § 106.25(5) (duty of state attorney, inter alia, “to investigate the complaint [referred by the Elections Commission] promptly and thoroughly; to undertake such criminal or civil actions as are justified by law_”). We agree with appellees that the phrase “civil actions” in subsection 106.27(3) is not intended to authorize the filing of civil actions by private litigants. Instead it authorizes enjoining the issuance of a certificate of election where a civil action is filed by the governmental entity having enforcement jurisdiction, e.g., the Elections Commission or State Attorney. See Smith v. Tynes, 412 So.2d 925, 927 (Fla. 1st DCA 1982). See generally Fischer v. Metcalf, 543 So.2d 785, 788 (Fla. 3d DCA 1989) (en banc).
Cullen’s action was properly dismissed with prejudice. That ruling is, of course, without prejudice to Cullen’s right to file a complaint with the appropriate governmental agency if he so chooses.
Affirmed.